Citation Nr: 0517361	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  00-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a service-
connected total right knee replacement, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which confirmed and continued a 
previously assigned 30 percent evaluation of the veteran's 
service-connected right total knee replacement.

Procedural history

The veteran served on active duty from April 1951 to June 
1952.

In a July 1952 rating decision, service connection was 
granted for a right knee disability and a 10 percent 
disability rating was assigned.

In August 1998, the veteran underwent a total right knee 
arthroplasty.  In an October 1998 rating decision, the RO 
granted the veteran a 100 percent evaluation for his total 
right knee replacement, effective August 11, 1998.  The RO 
also indicated that a 30 percent evaluation was assigned for 
the disability, effective October 1, 1999.

In an October 1999 rating decision, the RO confirmed and 
continued the 30 percent disability rating.  This appeal 
followed.

The case was previously before the Board in July 2003, at 
which time it was remanded to the VA Appeals management 
Center (AMC) for additional development.  After the requested 
development was completed, the AMC issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim. 




FINDINGS OF FACT

1.  The veteran's total right knee replacement is manifested 
by pain and limitation of motion.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
knee disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for total right knee replacement have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Code 5055 (2004).

2.  The criteria for an increased disability rating for the 
service-connected right knee  disability on an extra-
schedular basis are not met. 38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected total right knee replacement, which is 
currently evaluated as 30 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000. In this case, the 
regulations are accordingly applicable. See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The former statutory concept of a well grounded claim, 38 
U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA. The current standard of review, which the Board will 
apply, is as follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim. See 38 
U.S.C.A. §§ 5102, 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision. The veteran was provided with the appropriate 
law and regulations and informed of the kind of evidence 
needed to support his claim in the February 2000 statement of 
the case and most recently in the April 2004 SSOC.

Crucially, pursuant to the Board's July 2003 remand a VCAA 
letter was issued in February 2004 which apprised the veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  

In particular, the February 2004 letter informed the veteran 
that "the evidence must show that your service-connected 
disability has gotten worse."  The letter specified the 
types of evidence which would tend to support the claim.  See 
the February 9, 2004 VCAA letter, pages 1, 5.

With respect to the relative responsibilities of the veteran 
and VA, the February 2004 VCAA letter informed the veteran 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain, on the veteran's behalf, relevant records not held 
by a federal agency.  The veteran was specifically instructed 
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them." (VCAA letter, page 4).

The veteran was also requested to provide any additional 
evidence in his possession that pertains to the claim.  See 
the February 9, 2004 VCAA letter, page 2.  [This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.]    

The Board finds that the February 2004 letter satisfied VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  

It is also noted that the Court has held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, the 
veteran's claim for an increased rating was initially denied 
in October 1999, prior to the enactment of the VCAA in 
November 2000.  Compliance with VCAA requirements prior to 
the enactment of the VCAA was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004. 

Moreover,  subsequent to furnishing the veteran with the VCAA 
letter in February 2004, the RO readjudciated the claim in 
April 2004.  The veteran was provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to the VCAA notice.  Thus, any error in the timing 
of the VCAA notice is 
not prejudicial to the veteran.  The veteran was accorded due 
notice, and the opportunity to identify or submit evidence in 
support of his claim, prior to adjudication by the RO.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claims on the merits. 

Further, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the veteran was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice. 

The February 2004 VCAA letter advised the veteran that he had 
one year to provide additional information and evidence.  See 
the February 9., 2004 letter, page 3.  Board additionally 
observes that the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651 (December 16, 2003) permits VA 
to adjudicate a claim within a year of receipt, as was done 
by the AMC in April 2004.  The one year period has since 
elapsed.

In short, since this veteran has, as a matter of fact, been 
provided at least one year to submit evidence after the VCAA 
notification, and there is no evidence that he has anything 
further to submit, the adjudication of his claim by the Board 
will proceed.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim. The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

The record contains the veteran's service medical records, as 
well as reports of VA treatment and examination.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified relevant evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for an 
increased rating for total right knee replacement.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2004).

Accordingly, the Board will proceed to adjudicate the claim 
on its merits.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, for the purposes of the decision, the relevant 
medical history begins with the total right knee arthroplasty 
in August 1998.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)[where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].

The veteran underwent a VA orthopedic examination in October 
1999.  He stated that when bending forward, he had pain in 
the knee.  He did not have locking or giving out, and the 
knee did not cause him to fall.  The veteran stated that 
overall, he was very pleased with the results of his total 
knee arthroplasty and stated that he wished he had had it 
done earlier.  The veteran further stated that he did not 
take any kind of medication for his pain.  It was also 
reported that the veteran did not use crutches, braces, 
canes, or any other walking aids.  The examiner indicated 
that the veteran's knee pain did not restrict his activities.  

On physical examination, the veteran had a well-healed, 
nontender, mobile, anterior knee scar that measured 20 
centimeters while standing and 51 centimeters when the knee 
was flexed.  The veteran did experience some paresthesia 
symptoms around the kneecap portion of the scar.  While 
standing, the veteran's knee was in 
0 degrees varus.  He could do heel and toe walking and he 
walked with a normal gait.  He could also deep knee bend to 
80 degrees, but stopped due to lateral knee pain.  Range of 
motion while supine was as follows:  0-110 degrees until pain 
developed and it could be flexed further to 115 degrees with 
pain.  The examiner reported that the pain was along the 
lateral joint line and the tibia/ fibula joint.  He also 
stated that there was easy mobility of the patella and no 
evidence of effusion.  

The examiner also reported that in terms of functional 
limitations due to the total knee arthroplasty, the veteran 
could walk an unlimited distance or time on the right knee, 
but that walking was restricted by pain in the calf, which 
was not related to the knee surgery.  The examiner again 
reported that range of motion to the right knee, 
functionally, was 0 to 110 degrees and that the veteran had 
pain after 110-115 degrees.  The diagnosis was status post 
right total knee arthroplasty with satisfactory function and 
some residual hypersensitivity to the right total knee 
arthroplasty scar.

An April 2001 VA outpatient examination record reflects that 
the veteran complained of experiencing pain and cramping with 
walking very short distances.  Range of motion in the knee 
was 0 to 105 degrees with pain.  There was no extension lag, 
swelling, effusion, or erythema.  

The veteran again went VA orthopedic examination in May 2002.  
He again complained of occasional pain in the right knee 
along the medial and lateral joint line.  The veteran also 
stated that he had difficulty with squatting and difficulty 
with steps, primarily going down steps.  He indicated that he 
experienced pain at night, which he rated as a 7/10.  The 
veteran also noted that since the time of surgery that he 
felt that his condition had generally improved.  He also 
stated that his pain prior to surgery was 8/10 and that he 
had experienced mechanical symptoms which had been alleviated 
since his surgery.  However, the veteran indicated that he 
continued to have some residual pain.  The veteran denied any 
missed days at work and any significant restriction in his 
activities.  The veteran did note his inability to walk 
distances, which he attributed to the onset of vascular 
difficulty in both the lower extremities.  

On examination, the veteran had a midline incision that was 
well healed.  He also had diffuse tenderness along the medial 
and lateral aspects of the knee, primarily focused around the 
joint line.  His active range of motion was 20 degrees short 
of full extension to 90 degrees flexion.  Passively, the 
veteran could do full extension and 130 degrees of flexion.  
The examiner reported that the veteran had tenderness at the 
extremes beyond his active range of motion.  However, he had 
definitive end points at full extension and 130 degrees of 
flexion.  The examiner further commented that the veteran's 
tenderness was primarily localized along the joint line, 
primarily on the lateral side of the knee.  The examiner also 
reported that the veteran had negative patellar apprehension, 
stable collateral ligaments, and that his posterior ligament 
appeared to be intact with stable anterior drawer.  X-rays 
demonstrated a well-fixed total knee arthroplasty prosthesis 
with adequate alignment.  

The examiner's impression was degenerative joint disease of 
the right knee, now with total knee arthroplasty and 
improvement in the symptoms.  The examiner further commented 
that the veteran's present condition appeared to be 
moderately improved over his preoperative condition.  Also, 
the veteran still had some limitation to his range of motion 
and had daily pain in the area of the knee.  However, 
according to the examiner, by the veteran's report and by his 
activity level, this had been improved with surgery.  The 
examiner further stated that the veteran appeared to have had 
a fairly successful result of his total knee arthroplasty and 
was still able to work full-time with mild-to-moderate 
discomfort.



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse. For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. 
§ 4.45 (2004).

Specific schedular criteria

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis.  
Thereafter, chronic residuals consisting of severe painful 
motion or weakness in the affected extremity warrant a 60 
percent evaluation.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to diagnostic codes 5256, 5261, or 5262.  The minimum rating 
for replacement of a knee joint is 30 percent. 38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2004).

Analysis

Schedular rating

The veteran's service-connected right knee disability is 
currently evaluated 30 percent disabling under Diagnostic 
Code 5955.  As discussed above, in order for a 60 percent 
rating to be assigned, the evidence must demonstrate severe 
painful motion and weakness.  After having carefully reviewed 
the record, and for reasons set forth immediately below, the 
Board has concluded that the criteria for such a rating have 
not been met or approximated.

The evidence of record does not establish that the veteran's 
residuals of a total right knee replacement include severe 
painful motion or weakness in the affected extremity, so as 
to warrant a 60 percent evaluation under Diagnostic Code 
5055.  There is no clinical evidence of any instability of 
the prosthetic joint or any appreciable weakness of the knee.  
Moreover, on his most recent examination in May 2002, the 
veteran reported that his condition had generally improved, 
and that although he had some residual pain, he denied any 
missed days at work or any significant restriction in his 
activities.  Indeed, it appears that the veteran is not 
taking any medications for this disability.  

The remainder of the medical evidence similarly does not 
document severe painful motion or right knee weakness.

The Board has considered whether more than the minimum 30 
percent rating for the knee replacement may be assigned based 
on an intermediate degree of residual weakness, pain, and 
limitation of motion, rating by analogy under diagnostic 
codes 5256, 5261, or 5262.  See 38 C.F.R. §4.71a, Diagnostic 
Code 5055 (2004).

The most recent VA examination performed in May 2002 shows 
some limitation of motion of the right knee, but not 
ankylosis or complete immobility of the knee. Thus, an 
increased rating under Diagnostic Code 5256 is not warranted.

Under Diagnostic Code 5261, the leg must be limited in 
extension to 30 degrees to warrant a higher 40 percent 
evaluation.  On examination in May 2002, the veteran was 20 
degrees short of full extension actively and passively had 
full extension.  This evidence does not indicate that the 
veteran is entitled to an increased evaluation under this 
Diagnostic Code.  See also 38 C.F.R. § 4.71, Plate II, 
indicating that normal knee flexion and extension are from 
zero degrees to 140 degrees.

In April 2001, range of motion of the knee was 0 to 105 
degrees.  This, too falls short of the limitation of 
extension to 30 degrees which would allow for the assignment 
of a 40 percent disability rating under Diagnostic Code 5261.

The May 2002 VA examination shows that the veteran's 
prosthetic right knee is stable and intact.  There is clearly 
no support for a finding that the knee should be rated 40 
percent by analogy to nonunion of the tibia and fibula with 
loose motion under Diagnostic Code 5262.  

In summary, the Board finds that the currently assigned 30 
percent rating is warranted by the medical and other evidence 
of record, which demonstrates pain and some limitation of 
motion, but not severe painful motion or weakness.  

DeLuca considerations 

The Board has considered DeLuca factors, described in the law 
and regulations section above.  

As an initial matter, painful motion and weakness are 
specifically contemplated in the schedular criteria under 
Diagnostic Code 5055.  Thus, assigning additional disability 
for such symptomatology would constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (2004).

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Assuming that the DeLuca factors apply, the evidence in this 
case does not indicate that they constitute additional 
disability warranting the assignment of a higher rating.  The 
medical evidence of record does not document any weakened 
movement, excess fatigability, or incoordination not 
contemplated in the currently assigned 30 percent rating 
under Diagnostic Code 5055.  The Board therefore concludes 
that the currently assigned 30 percent rating for the 
service-connected right total knee arthroplasty contemplates 
any functional impairment, pain, and weakness experienced by 
the veteran as a result of this disability.  

Esteban considerations

Except as otherwise provided in the VA Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2003).  
One exception to this general rule is the above-cited anti-
pyramiding provision contained in 38 C.F.R. § 4.14, which 
states that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The medical evidence of record shows that the veteran has a 
residual surgical scar from the total right knee replacement.  
On VA examination in October 1999, the examiner noted that 
the surgical scar, which was 20 centimeters in length 
standing or 51 centimeters when the knee was flexed, was well 
healed, nontender, and mobile.  The examiner did note that 
the veteran had some paresthesia symptoms around the kneecap 
portion of the scar.  On VA examination in May 2002, the 
examiner reported that the veteran had a well-healed midline 
incision. 

The Board's July 2003 remand instructed the agency of 
original jurisdiction to consider whether a separate 
disability rating was warranted for the surgical scar.  
In the April 2005 SSOC, the AMC did so, finding that the 
surgical scar did not meet the schedular requirements for a 
compensable disability evaluation.  

The Board agrees.  The medical evidence of record indicates 
that the scar is essentially asymptomatic; specifically, it 
is non-tender and not painful.  There is no medical evidence 
that the scar is (1) poorly nourished with repeated 
ulceration, (2) tender and painful on objective 
demonstration, (3) associated with underlying soft tissue 
damage, (4) unstable, (5) covers an area of 144 square inches 
(929 square centimeters) or greater or (6) covers an area 
exceeding 6 square inches (39 square centimeters).  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805 (as in effect both 
prior to and from August 30, 2002).  The veteran has 
identified no evidence to the contrary.  
  
In short, in the absence of identifiable compensable 
disability associated with the scar, a separate, compensable 
evaluation is not warranted.  

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

In the April 2005 SSOC, the AMC specifically considered the 
matter of the veteran's entitlement to an extraschedular 
rating.  The AMC declined to refer the matter.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for the service-connected right knee disability 
since the surgery in August 1988.
[The Board observes in passing that the veteran received a 
temporary total rating for 13 months after that 
hospitalization.]  Nor is there any evidence of an unusual 
clinical picture, such as the need for repeated surgeries. 

There is also no evidence on file that either disability 
markedly interferes with the veteran's employment.  The 
veteran himself has denied this.

The Board has no reason to doubt that the right knee 
disability does impact the veteran's employment somewhat.  
However, any such interference is reflected in the disability 
rating which is currently assigned. Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings. See 38 C.F.R. §§ 3.321(a), 4.1 (2004).   
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the service-connected 
right knee disability.

ORDER

Entitlement to an evaluation in excess of 30 percent for 
total right knee replacement is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


